Citation Nr: 0028759	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional non-service connected pension 
benefits based on the dependency of the veteran's minor son, 
born in December 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1996 decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that at an August 2000 hearing before the 
undersigned Veterans' Law Judge, the veteran's representative 
questioned the propriety of a debt incurred based on 
administrative error by the RO.  As this matter has not been 
adjudicated, it is referred to the RO for further 
development, if necessary. 


FINDINGS OF FACT

The veteran did not have custody of his son from January 1, 
1995, and has provided no support for his son independent of 
the direct Social Security benefits that his son purportedly 
received on his own behalf based upon the veteran's earnings 
record.


CONCLUSION OF LAW

The veteran's son does not qualify as a dependent for VA 
purposes. 38 U.S.C.A. § 101(4) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.23 (d), 3.57 (a), 3.356, 3.667 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
benefit payments for his son, in addition to, and based on, 
his permanent and total disability rating based on non-
service-connected disability.  After a review of the record, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and that entitlement to benefit 
payments for a dependent child, based upon the veteran's 
benefits for permanent and total disability based on non-
service-connected disability payments, is not established.

The evidence shows that the veteran's son was born in 
December 1991.  On an Eligibility Verification Report (EVR) 
dated in August 1992, the veteran reported that he had one 
dependent in his care.  However, he did not indicate that he 
had any children not in his care.

In January 1993, the veteran submitted an EVR for 1992.  He 
indicated that he had one dependent child not in his custody.  
The report does not indicate that he contributed any money 
during 1992 for his child's care.  

In October 1993, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, indicating that his 
contributions to his son consisted of social security 
benefits that are mailed directly from the Social Security 
Administration.  He further stated that he had parental 
control over his son, although he lived with his mother. 

In January 1994, the veteran submitted an EVR for 1993.  He 
indicated that he had one dependent child not in his custody 
and that he contributed $1,956 during the previous year to 
his child.  

In April 1996, the veteran submitted an EVR for 1995.  He 
indicated that he had one dependent child not in his custody.  
He also indicated that he did not contribute any money during 
1995 to his child. 

On a statement in support of claim, dated in October 1996, 
the veteran indicated that his son received $175 dollars per 
month in social security benefits.  He was not providing 
contribution to his son; he stated that "I am unable to 
provide monetary income to child due to the [monthly] income 
I receive."

By means of a November 1996 administrative determination, the 
RO found that the veteran's minor son, born in December 1991, 
could not be considered the veteran's dependent for VA 
purposes. 

An EVR for 1996 indicates that the veteran had one dependent 
child not in his custody and that he was not providing any 
monetary contribution to his child.  

In March 1997, the veteran submitted a statement in support 
of claim indicating that his prior statements concerning lack 
of monetary support to his child were not true and that he 
was in fact contributing $100 in cash per month in addition 
to social security benefits that his son received from SSA.  
Additionally, he submitted an EVR indicating that he had 
contributed $1,200 over the previous year to his son. 

On April 23, 1997, the mother of the veteran's son submitted 
a statement indicating that the veteran had contributed $100 
a month since January 1995 for his son.  However, on April 
24, 1997, she indicated that she "had no idea it would 
interfere with [her] public assistance."  She stated that 
"no one gives my son anything.  I take care of him on my 
OWN." (emphasis in original).  

In an EVR for 1997, the veteran indicated that he had one 
child not in his custody and that he contributed $180 per 
month in social security to his child.  

At a RO hearing in July 1997 as well as an August 2000 
hearing before the undersigned Veterans' Law Judge, the 
veteran testified that his son was living with his mother.  
He indicated that his son received social security benefits 
based on his disability.  The transcript of the August 2000 
hearing indicates that, when asked of his out of pocket 
contributions to his son, the veteran replied, "I don't 
contribute anything to him."  

Basic entitlement to an improved disability pension exists, 
in pertinent part, if an otherwise qualified veteran has an 
annual income that is not in excess of a maximum annual 
pension rate which is established every year.  38 U.S.C.A. §§ 
1503, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3(a)(3), 
3.23, 3.273 (1999).  The rate payable is reduced by the 
veteran's annual income.  Id.  Under VA regulation, a 
veteran's "annual income" includes his annual income, the 
annual income of his dependent spouse, and, with certain 
exceptions, the annual income of each child of the veteran in 
the veteran's custody or to whose support the veteran is 
reasonably contributing. 38 C.F.R. § 3.23(d)(4).

In accordance with governing regulations, the term child of 
the veteran includes an unmarried person who is a legitimate 
or illegitimate child of the veteran who is under the age of 
18 years; or who, before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a), 
3.356, 3.667.

Under 38 C.F.R. § 3.23(d)(1), a child of a veteran not in the 
custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.

The veteran maintains that he should be granted benefits 
payments for his son on two theories. First, because of 
monthly support payments he alleges he made to him.  Second, 
because of monthly benefits payments made to him from the 
Social Security Administration (SSA) based on the veteran's 
earnings record. 

As set forth above, the veteran has named his son as a 
dependent on numerous forms and correspondence with VA.  The 
evidence shows that the child has been in the custody of his 
mother at least since January 1, 1995.  There is no dispute 
that the veteran did not have custody of his son, thus, the 
question that is central to the Board's resolution of the 
case is whether the veteran reasonably contributed to his 
son's support, so that she may be considered the veteran's 
dependent, for purposes of VA improved pension benefit 
eligibility.

As indicated previously, the veteran had alleged that he had 
contributed $100 in cash per month since January 1995 for his 
son.  The Board finds that this contention is without merit.  
The veteran failed to provide proof of such payments as 
requested in March 1997.  While an April 1997 letter from his 
son's mother indicates that he had provided money to his son, 
she retracted her statement in a subsequent letter received 
the following day.  The Board also takes note of the EVR 
submitted in January 1997 in which the veteran reported that 
he had not contributed any monetary support to his child 
during 1996 and the EVR submitted in April 1996 indicated 
that he failed to contribute any monetary support in 1995 to 
his son.  Thus, the much greater weight of the evidence tends 
to show that the veteran did not make any monetary payments 
to his child from at least January 1995.  Therefore, his son 
is not considered a "dependent child" for the purposes of 
improved pension benefits.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§§ 3.23(d)(1), 3.57(a), 3.356, 3.667 (1999).  Thus, the 
preponderance of the evidence is against his claim that he 
made monthly child support payments.

Next, we note that the veteran alleged that his son's receipt 
of compensation from the Social Security Administration, 
apparently based on his earnings record and disabilities, 
constituted support from him.  On the EVRs submitted for 1996 
and 1997, the veteran indicated that he had contributed money 
to his son; however, the evidence shows that such payments 
consisted of social security payments payable directly to his 
son.  SSA records indicate that the veteran's son has been 
entitled to social security benefits since February 1992 and 
that he has received monthly social security benefits.  
However, we must point out that this evidence shows only that 
the veteran's son received benefits from the Social Security 
Administration.  Although these benefits may have been based 
on the veteran's earning record, they do not show that the 
veteran was "reasonably contributing" to the support of his 
son. 38 C.F.R. § 3.23(d)(1) (1999).  In fact, they show only 
that the government was contributing to his support.

The purpose of improved pension benefits are to aid the 
veteran in support of dependents.  Benefits made by the 
Social Security Administration are not a reasonable 
contribution made by the veteran, as payment of those 
benefits in this case did not result in any reduction of his 
benefits.  The record reflects that the veteran did not 
contribute anything to the support of his son.  The evidence 
does show, however, that government benefit payments were 
made by the Social Security Administration.

The Board concludes these payments do not constitute 
"reasonable support" as defined by VA regulation.  
Consequently, the preponderance of the evidence shows that 
the veteran's son does not qualify as a dependent for VA 
purposes, and the veteran's claim must be denied.


ORDER

Entitlement to additional nonservice connected benefit 
payments based on the dependency of the veteran's minor son 
is denied.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 

